Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-17-00439-CV

                                        IN RE Andrew L. GOSS

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 26, 2017

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On July 10, 2017, Relator filed a pro se petition for writ of mandamus seeking a mandamus

directed against the Texas State Attorney General. By statute, this court has authority to issue a

writ of mandamus against “a judge of a district or county court in the court of appeals district” and

other writs as necessary to enforce our appellate jurisdiction. See TEX. GOV’T CODE ANN. § 22.221

(West 2004). This court does not have jurisdiction to grant the requested relief. Accordingly,

Relator’s petition for writ of mandamus is dismissed for lack of jurisdiction.

                                                      PER CURIAM




1
  This proceeding arises out of Cause No. 2015CI02273, styled Andrew Goss v. Shakia Goss, pending in the 45th
Judicial District Court, Bexar County, Texas.